Title: To Thomas Jefferson from Thomas Read, 4 April 1781
From: Read, Thomas
To: Jefferson, Thomas



Sir
Charlotte, 4 April. 1781.

I recieved yesterday by express, your Orders to March one hundred and fifty Six of the Militia from this County Properly officered and Armed to join General Greene.
I find it impossible to procure Arms for even a Sergeants Guard, the whole of the Arms of any worth in this County have been given up and impressed to put into the hands of the Militia who joined General Greene the 20th. of February last and are not yet returned. The number of Militia now ordered I am afraid will be dificult to make, unless your Excellency mean to send the whole from this  County; presuming that is not intended, I have taken the Liberty to trouble you with a State of the Militia. General Lawsons Volunteers being [e]ntitled to one exemption from a Tour of duty agreeable to a Resolution of the Council board, there will not be a Sufficient Number in the County to make the demand now Ordered, without Calling on those now Returning immedeately from General Greens Camp, shoud your excellency again Repeat the Orders.
The Militia of this County have ever paid due respect to all orders and Instructions, but am doubtful whither it will be the Case in this Instance, as they are too Sensible they have more men in duty than any of the Neighbouring Counties, and frequently Complain, alledging they Can’t Cultivate their plantations for even a prospect of bread the ensuing Year. The young and single men have nearly all turned out Voluntarily, and [are?] in duty; those to be Ordered will be Composed Chiefly of Married Men.
These Considerations have induc’d me to trouble you Sir, with this and the annexed State, with an Expectation that you will take up the matter and give such further Orders as may be thought Suited to these Circumstances, which youl please to forward by Mr. Spencer, who waits on you for that Purpose.
I am your Excellencys Most obt. Hble St.,

Thomas Read



State of Charlotte Militia

565.
Rank and file




412.





153.
to be order’d being the whole of the Militia
}
142.
In duty at Portsmouth.



170.
Joined General Greene 20 February. Time out and on their way Coming home.
}




30.
Volunteers of Mounted Infantry Joined





Gl. Green. Same time to serve 2




342 
Mo. or their abouts Volunteers under




70.
Gl. Lawson and entitled to an





exemption of one Tour of duty.




412 



565.
R. and file



342.
Now on duty.




223 





70.
Gl. Lawsons Volunteers.



153.
Remainder of Charlotte Militia



156.
to be order’d to the So. 3. Short





Tho. Read




 